981 A.2d 1277 (2009)
200 N.J. 366
STATE of New Jersey, Plaintiff-Respondent,
v.
Terry COLEMAN, Defendant-Petitioner.
C-105 September Term 2009, 64,037.
Supreme Court of New Jersey.
September 28, 2009.
ORDERED that the petition for certification is granted and the matter is summarily remanded to the Superior Court, Appellate Division, for briefing and consideration on a plenary calendar to consider the application of the No Early Release Act's sentence enhancement under State v. Michael J. Natale, 348 N.J.Super. 625, 792 A.2d 565 (App.Div., 2003).